Exhibit 10.2

EAGLE MATERIALS INC.

CEMENT COMPANIES

SALARIED INCENTIVE COMPENSATION PROGRAM

FOR FISCAL YEAR 2014

1. Purpose

The purpose of the Eagle Materials Inc. Cement Companies Salaried Incentive
Compensation Program for Fiscal Year 2014 (the “Plan”) is to establish an
incentive bonus program which: (i) focuses on the performance of each Cement
company subsidiary as well as individual performance; and (ii) aligns the
interest of participants with those of the shareholders of Eagle Materials Inc.
(“Eagle”). The Plan is adopted by the Compensation Committee of the Board of
Directors (the “Committee”) under the structure of Eagle Materials Inc.
Incentive Plan, as amended, (the “Incentive Plan”) and is subject to all the
terms and conditions of such Incentive Plan, including, without limitation the
limits set forth in Section 8 of the Incentive Plan. The Plan shall be in effect
for the fiscal year ending March 31, 2014.

2. Bonus Pool

To insure reasonableness and affordability the available funds for bonus
payments are determined as a percent of operating earnings of each of the cement
companies of Eagle Materials Inc. The actual percentage may vary from year to
year.

For Fiscal Year 2014, the bonus pool for each subsidiary cement company will be
equal to 2.25% of each Cement company’s operating earnings.

Participants must be employed at fiscal year-end to be eligible for any bonus
award. Awards may be adjusted for partial year participation for participants
added during a year.

The Committee hereby delegates to the CEO of Eagle all its duties and
authorities to grant awards under the Plan except that the Committee shall
retain all authority with respect to awards to the Eagle EVP-Cement.

3. Eligibility

The Eagle EVP-Cement/Aggregates and Concrete, the subsidiary cement company
Presidents, and his/her direct reports will be participants in the Plan.
Additional participants who have management responsibilities or are in a
professional capacity that can measurably impact earnings may be recommended by
subsidiary cement company Presidents, subject to the approval of the Eagle
EVP-Cement/Aggregates and Concrete and the Eagle CEO. The addition of new
participants will not affect the total pool available but will in effect dilute
the potential bonuses of the original participants.

A participant must be an exempt salaried manager or professional. No hourly or
non-exempt employee may participate. Participants in this plan may not
participate in any other company incentive plan with monetary awards, except for
the Cement Companies Long-Term Compensation Program, the Eagle Materials
Long-Term Compensation Program and the Eagle Materials Special Situation
Program.



--------------------------------------------------------------------------------

4. Allocation of Pool

The Eagle EVP-Cement/Aggregates and Concrete will be eligible for 20%—25% of the
total of all subsidiary cement pools which percentage shall be recommended by
the CEO and shall be approved by the Committee. The subsidiary cement company
Presidents will be eligible for 20%—30% of the pool funded from their respective
subsidiary company which percentage shall be recommended by the Eagle
EVP-Cement/Aggregates and Concrete and approved by the Eagle CEO. The subsidiary
cement company Presidents will recommend the distribution of the remainder of
their subsidiary company pool. For each participant in the Plan, the maximum
annual bonus award opportunity is represented by the percentage of the
applicable pool assigned to such participant. The participants in the Plan and
their percentage of the pool will require approval of the Eagle
EVP-Cement/Aggregates and Concrete and Eagle Materials CEO (except for the Eagle
EVP-Cement/Aggregates and Concrete and his percentage which shall be approved by
the Committee) at the beginning of the fiscal year for which the bonus is being
earned. For example:

 

Participant

   % of  Pool
Available  

Eagle EVP-Cement/Aggregates and Concrete

     20 % 

Company President

     26 % 

Plant Manager

     15 % 

Vice President, Sales

     12 % 

Vice President, Finance

     8 % 

Production Manager

     7 % 

Maintenance Manager

     7 % 

Others

     5 %    

 

 

 

Total

     100 % 

The subsidiary cement company President’s bonus opportunity shall be 50%
specific, objective goals and 50% discretionary taking into consideration
overall job performance and compliance with Eagle Materials Policies and Code of
Ethics. All participants in the Plan must have the ability to significantly
affect the performance of the subsidiary company by achieving measurable,
quantifiable, objectives. The subsidiary cement company Presidents will
determine the objective and discretionary balance of bonus opportunities for the
other participants in their companies, subject to approval by the Eagle
EVP-Cement/Aggregates and Concrete and Eagle Materials CEO.

5. Objective Criteria

At the beginning of the fiscal year goals and objectives shall be established
for each participant.

Objective setting is essential to an effective incentive compensation plan and
should be measurable and focus on areas that have meaningful impact on our
operational performance. Having selected objectives, it is also important to
establish a reference point for that objective which indicates expected
performance.

 

- 2 -



--------------------------------------------------------------------------------

In addition to consideration of the budget plan as a reference, we will consider
historic performance of a facility, equipment design standards, industry
standards, comparable values from other companies or like situations and any
other qualified source or established reference points or basis for determining
performance.

To illustrate the need for the selection of an objective, the reference point
and how performance deviation from the reference point is judged, take safety,
for example. Let’s suppose a company plans 0 lost time accidents, which is
reasonable to plan. If they have 1 lost time accident, is the performance a
total failure, poor, fair or reasonable? If they have 2 lost time accidents, is
the performance unacceptable, poor, fair or reasonable? From this information it
would be difficult to assess their overall safety performance. We could give
consideration to the number of incidents requiring doctor’s treatment. We could
include an evaluation of worker’s compensation claims or dollars spent. As an
alternative to these, we could use industry statistics available from an
authoritative source such as MSHA or PCA which show accident frequency and
severity ratio for comparable facilities. We could establish a mean or average
as our reference point, based on accident frequency and severity, and agree to a
bonus adjustment according to our percentile ranking with comparable industry.

Another example might be the case of a kiln chain system that is allowed to
deteriorate. This would tend to lower thermal efficiency and clinker production
rate, but could increase kiln available hours because we didn’t take the
necessary down time to repair the chain system. A plan built on this premise
might have TPH clinker production and BTU per ton statistics lower than
historical performance but kiln up time shown as higher. Rather than using plan
as the reference point for these criteria, we might use historical performance
for TPH clinker, BTU/ton and a combination of historical and industry average
for kiln up time. The intent would be to cause a focus on the issue of not
deferring maintenance.

Because our basic products are commodities, the level of prices in a given
market area is established by supply and demand over which local management has
little influence. Through price leadership, local management can affect prices
in a small range around supply-demand equilibrium. Accordingly, one of the
performance criteria might still be pricing, but this does not indicate that an
overall bad or good market is itself a performance indicator of local
management. For bonus purposes, they should neither be penalized nor rewarded
for the general economic conditions.

Fixed assets is another area over which local management exercises limited
control. Each manager basically has to work with the fixed assets he is
assigned. Local management can exercise considerable control over current assets
such as receivables and inventory but, as a heavily capitalized industry with
limited transportability, local management essentially has to do the best they
can with the PP&E they are assigned.

Typical examples for consideration:

 

  •  

Sales

 

  •  

Volumes, tons

 

  •  

Mill nets

 

- 3 -



--------------------------------------------------------------------------------

  •  

Gross Margins

 

  •  

Accuracy of monthly reprojections

 

  •  

Production costs

 

  •  

Terminal Expenses

 

  •  

Controlling capital projects

 

  •  

Safety

 

  •  

Housekeeping & Appearance

 

  •  

Production—Efficiency

 

  •  

Clinker tons per hour

 

  •  

Cement tons per hour

 

  •  

BTU’s per ton of clinker

 

  •  

% utilization on kiln

 

  •  

Productivity

 

  •  

Clinker tons per year

 

  •  

Cement tons per year

 

  •  

Overhead Cost

 

  •  

T & E

 

  •  

Bad debt expense

 

  •  

Working capital –

 

  •  

Reducing spare parts inventory

 

  •  

Receivables—stated as DSO

 

  •  

Inventory R&O, raw materials, fuel, payables or process

 

  •  

Quality –

 

  •  

Cement uniformity, specific product application

 

  •  

Clinker standard deviation

 

  •  

Long-term planning

 

  •  

Reserves

 

  •  

Environmental compliance

 

  •  

Maintenance—protection of assets

 

  •  

Personnel

 

  •  

Organization

 

  •  

Training

 

  •  

Replacement

 

  •  

Union relations

 

  •  

Other profits

 

  •  

Sale of surplus assets

 

  •  

Lease or rental income

6. Measuring Performance

At the close of the fiscal year: (i) each subsidiary cement company President
will review the overall performance of each participant in such subsidiary and
each such participant’s achievement of the goals and objectives submitted at the
beginning of the year and recommend to the Eagle EVP-Cement/Aggregates and
Concrete distribution of the bonus pool to the participants; and (ii) the Eagle
CEO will review the performance of the Eagle EVP-Cement/Aggregates and Concrete
versus the objectives submitted at the beginning of the year and recommend to
the Committee a distribution to the Eagle EVP-Cement/Aggregates and Concrete.
Distribution of the bonus pool to all participants, other than the Eagle
EVP-Cement/Aggregates and Concrete, requires approval of both the Eagle
EVP-Cement/Aggregates and Concrete and the Eagle CEO. Distributions to the Eagle
EVP-Cement/Aggregates and Concrete requires the recommendation of the Eagle CEO
and the approval of the Committee.

 

- 4 -



--------------------------------------------------------------------------------

Any portion of the Company Operating Pool not paid out (unearned) or forfeited
will be added to the Special Situation Program (the “SSP”) at Corporate.

7. No Employment Guaranteed

No provision of this Plan hereunder shall confer any right upon any participant
to continued employment.

8. Governing Law

This Plan and all determinations made and actions taken pursuant hereto, shall
be governed by and construed in accordance with the laws of the State of Texas,
without reference to any conflicts of law principles thereof that would require
the application of the laws of another jurisdiction.

 

- 5 -